          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

ALAN DOERING
ADC #106115                                              PLAINTIFF

v.                   No. 2:19-cv-53-DPM-JTK

RORY GRIFFIN, Deputy Director of Health,
Central Office, Pine Bluff; GREG RECHCIGL,
Health Service Administrator, Brickeys Unit;
and CAMPBELL, APN, Brickeys Unit                     DEFENDANTS

                               ORDER
     On de novo review, the Court adopts Magistrate Judge Kearney's
partial recommendation, No 21, and overrules Doering's objections,
N 22. FED. R. Civ. P. 72(b)(3). Doering's claims against Griffin are
dismissed without prejudice.
     So Ordered.

                               D.P. Marshall Jr.
                               United States District Judge
